Newman v RCPI Landmark Props., LLC (2015 NY Slip Op 00693)





Newman v RCPI Landmark Props., LLC


2015 NY Slip Op 00693


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


14072 155632/12

[*1] George Newman, et al., Plaintiffs-Respondents,
vRCPI Landmark Properties, LLC, et al., Defendants-Appellants.


Ahmuty, Demers & McManus, Albertson (Glenn A. Kaminska of counsel), for appellants.
Napoli Bern Ripka Shkolnik LLP, New York (Annie E. Causey of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered February 18, 2014, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
It is undisputed that plaintiff George Newman was injured when he followed a coworker in climbing down from a loading platform by stepping onto piled up milk crates, which were on the ground, although defendants provided a wall-mounted ladder for use in exiting the platform. Plaintiff's choice to use the crates rather than the ladder was the sole cause of his injuries
(see Torres v 1420 Realty, LLC, 111 AD3d 434 [1st Dept 2013]; see also Montgomery v Federal Express Corp., 4 NY3d 805 [2005]). Whether the ladder was visible behind the trucks that were parked in the area is irrelevant, since plaintiff testified that he did not look for another means of accessing the parking level.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK